Exhibit Form 8-K Pacific Alliance Corporation File No. 000-051777 STATE OF DELAWARE CERTIFICATE OF AMENDMENT TO RESTATED CERTIFICATE OF INCORPORATION OF PACIFIC ALLIANCE CORPORATION The corporation organized and existing under and by virtue of the General Corporation Law of the State of Delaware does hereby certify: FIRST: That at a meeting of the Board of Directors of Pacific Alliance Corporation (the “Corporation”) resolutions were duly adopted setting forth proposed amendments to the Certificate of Incorporation of said corporation, declaring said amendment to be advisable and obtaining the written consent of the holders of a majority of the votes attributed to the Corporation’s outstanding capital stock in lieu of a meeting of the stockholders of the Corporation. That this Certificate of Amendment to Restated Certificate of Incorporation of Pacific Alliance Corporation shall be effective December 23, 2009.The resolutions setting forth the proposed amendments are as follows: RESOLVED, that the Certificate of Incorporation of the Corporation be amended by changing the Article thereof numbered "IV " so that, as amended, said Article shall be amended in total and shall read as follows: Amendment ARTICLE IV Capital Stock The total number of shares of all classes of capital stock which the Corporation has the authority to issue is 270,000,000 shares which are divided into two classes as follows: 20,000,000 shares of Preferred Stock (Preferred Stock) $.001 par value per share, and 250,000,000 shares of Common Stock (Common Stock) $.001 par value per share. The designations, voting powers, preferences and relative, participating, optional or other special rights, and qualification, limitations or restrictions of the above classes of stock are as follows: Preferred Stock 1.Issuance in Series.Shares of Preferred Stock may be issued in one or more series at such time or times and for such consideration or considerations as the Board of Directors may determine.All shares of any one series of Preferred Stock will be identical with each other in all respects, except that shares of one series issued at different times may differ as to dates from which dividends thereon may be cumulative.All series will rank equally and be identical in all respects, except as permitted by the following provisions of paragraph 2. 2.Authority of the Board with Respect to Series. The Board of Directors is authorized, at any time and from time to time, to provide for the issuance of shares of Preferred Stock in one or more series with such designations, preferences and relative, participating, optional or other special rights and qualifications, limitations or restrictions thereof as are stated and expressed in the resolution or resolutions providing for the issue thereof adopted by the Board of Directors, and as are not stated and expressed in this Certificate of Incorporation or any amendment thereto including, but not limited to, determination of any of the following: (a)the distinctive serial designation and the number of shares constituting a series; (b)the dividend rate or rates, whether dividends are cumulative and, if so, from which date, the payment date or dates for dividends, and the participating or other special rights, if any, with respect to dividends; (c)the voting powers, full or limited, if any, of the shares of the series; (d)whether the shares are redeemable and, if so, the price or prices at which, and the terms and conditions on which, the shares may be redeemed; (e)the amount or amounts payable upon the shares in the event of voluntary or involuntary liquidation, dissolution or winding up of the Corporation prior to any payment or distribution of the assets of the Corporation to any class or classes of stock of the Corporation ranking junior to the Preferred Stock; (f)whether the shares are entitled to the benefit of a sinking or retirement fund to be applied to the purchase or redemption of shares of a series and, if so entitled, the amount of the fund and the manner of its application, including the price or prices at which the shares may be redeemed or purchased through the application of the fund; (g)whether the shares are convertible into, or exchangeable for, shares of any other class or classes of stock of the Corporation and, if so convertible or exchangeable, the conversion price or prices, or the rates of exchange, and the adjustments thereof, if any, at which the conversion or exchange may be made, and any other terms and conditions of the conversion or exchange; and (h)any other preferences, privileges and powers, and relating participating, optional or other special rights, and qualifications, limitations or restrictions of a series, as the Board of Directors may deem advisable and as are not inconsistent with the provisions of this Certificate of Incorporation. 3.Dividends. Before any dividends on any class or classes of stock of the Corporation ranking junior to the Preferred Stock (other than dividends payable in shares of any class or classes of stock of the corporation ranking junior to the Preferred Stock) may be declared or paid or set apart for payment, the holders of shares of Preferred Stock of each series are entitled to such cash dividends, but only when and as declared by the Board of Directors out of funds legally available therefore, as they may be adopted by the Board of Directors providing for the issue of the series, payable on such dates in each year as may be fixed in the resolution or resolutions.The term "class or classes of stock of the Corporation ranking junior to the Preferred Stock" means the Common Stock and any other class or classes of stock of the Corporation hereafter authorized which rank junior to the Preferred Stock as to dividends or upon liquidation. 2 4.Reacquired Shares.
